            Case 1:21-cv-00201-RDB Document 3 Filed 02/02/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 SYDNI DONNELL FRAZIER,

     Plaintiff,

     v.                                                   Civil Action No.: RDB-21-0201

 LT. RIZER,
 MRS. BOYD WHITE, and
 WARDEN CALVIN WILSON,

     Defendants.


                                   MEMORANDUM OPINION

          Self-represented plaintiff Sydni Donnell Frazier, who is incarcerated at Chesapeake

Detention Facility (“CDF”), has requested permission to proceed in forma pauperis pursuant to 28

U.S.C. § 1915(a). Because Plaintiff appears indigent, his request to proceed without pre-payment

of the filing fee is granted. Additionally, Plaintiff’s Complaint against Lt. Rizer, Mrs. Boyd White,

and Warden Calvin Wilson, filed pursuant to 42 U.S.C. § 1983, has been reviewed by the Court

with respect to the 28 U.S.C. §§ 1915(e)(2)(B) and 1915A criteria.

          Plaintiff alleges that on September 11, 2020, Defendant Lt. Rizer with Sgt. Henderson and

Capt. Latimore confiscated his glasses during a “raid” of his cell. ECF No. 1 at 2; see ECF No. 1

at 4. He claims he was told he could send the glasses home, but they were being given to Defendant

Warden Calvin Wilson for the time being. Id. at 3. Plaintiff claims that over the next month, while

he was in segregation, his family contacted the prison regarding his glasses. Id. According to

Plaintiff, Defendant Boyd White asked for receipts for the glasses and following a disagreement

between Defendant Boyd White and Plaintiff’s girlfriend, Ariel Johnson, Ms. Johnson was barred

from visiting Plaintiff. Id. Plaintiff asserts that he filed several informal complaints about his
          Case 1:21-cv-00201-RDB Document 3 Filed 02/02/21 Page 2 of 4



confiscated glasses, but the only response he received stated they were part of an “ongoing

investigation.” Id. Plaintiff attaches the response to one of his complaints which indicates that the

glasses were brought into the prison “illegally without permission.” Id. at 6. He was told by

Defendant Rizer that confiscated contraband could be held for up to one year. Id. at 3. Plaintiff

seeks $2,000 in monetary damages. Id. at 10.

        For the reasons discussed below, Plaintiff's Complaint is dismissed with prejudice for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Sections

1915(e)(2)(B) and 1915A of 28 U.S.C. require the Court to conduct an initial screening of this

complaint. The Court is required to dismiss a complaint if the action (i) is frivolous or malicious;

(ii) fails to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

        As to Plaintiff’s property loss allegations, the United States Supreme Court has held that

claims of negligent deprivation of property by a prison official do not implicate the Due Process

Clause. See Daniels v. Williams, 474 U.S. 327, 335-36 (1986). A claim of intentional deprivation

of property by a prison official also would not state a constitutional due process claim, provided

that the prisoner has access to an adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S.

517, 533 (1984); Tydings v. Dep’t of Corrections, 714 F.2d 11, 12 (4th Cir. 1983) (finding that

Virginia law provides for an adequate post-deprivation remedy). The right to seek damages and

injunctive relief in Maryland courts in a tort action constitutes an adequate post-deprivation

remedy for inmates in Maryland prisons. See Juncker v. Tinney, 549 F. Supp. 574, 579 (D. Md.

1982) (“[T]here is no question that the relief available to plaintiff in state court is adequate.”); see

also Hawes v. Foxwell, No. DKC-17-2598, 2018 WL 2389060 at *4 (D. Md. May 25, 2018)

(noting that the Maryland Tort Claims Act and the IGO provide adequate post-deprivation



                                                   2
          Case 1:21-cv-00201-RDB Document 3 Filed 02/02/21 Page 3 of 4



remedies), Fuller v. Warden, No. WMN-12-43, 2012 WL 831936 at *2 (D. Md. Mar. 8, 2012).

Thus, the claim that Plaintiff's personal property was intentionally taken does not state a

constitutional claim for relief. See Hawes, 2018 WL 2389060 at *4 (D. Md. May 25, 2018)

(dismissing an inmate’s property loss claim for failure to state a cognizable constitutional claim);

Fuller v. Horning, No. WMN-11-1917, 2012 WL 2342947, at *7 (D. Md. June 19, 2012), aff’d,

504 F. App’x 218 (4th Cir. 2013) (stating that “removal of property from a prisoner simply does

not state a constitutional claim”); Young-Bey v. Miller, No. JKB-16-3435, 2018 WL 4108076 at

*4 (D. Md. Aug 29, 2018) (holding that a claim that personal property was destroyed did not assert

a constitutional violation).

       As to Plaintiff’s allegation that his visiting privileges were limited, visiting privileges do

not implicate a protected liberty interest either. Withdrawal of visiting privileges is “not a dramatic

departure from accepted standards for conditions of confinement.” Overton v. Bazzetta, 539 U.S.

126, 137 (2003) (citing Sandin v. Conner, 515 U.S. 472, 485 (1995). Where the suspension of

visiting privileges is tied to prisoner misconduct, it does not violate the Eighth Amendment. Id.

“If the withdrawal of all visitation privileges were permanent or for a much longer period, or if it

were applied in an arbitrary manner to a particular inmate, the case would present different

considerations.” Id; see also Williams v. Ozmint, 716 F.3d 801, 807 n.9 (4th Cir. 2013) (concluding

that a two-year suspension of visitation privileges was not arbitrary where the prison official

observed the prisoner receive contraband). Plaintiff’s allegations do indicate that all of his

visitation privileges were withdrawn nor that Ms. Johnson’s inability to visit was permanent. As

such, Plaintiff’s claim must be dismissed.

       Plaintiff is forewarned that his right to pursue relief in federal court at public expense will

be greatly curtailed if he has three actions or appeals dismissed under the provisions of 28 U.S.C.

§§ 1915(e)(2)(B)(i) or (ii) and 1915A(b)(1). Specifically, if he has “on three or more prior
                                                  3
          Case 1:21-cv-00201-RDB Document 3 Filed 02/02/21 Page 4 of 4



occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless” he can establish he “is under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g). Additionally, dismissal with or without prejudice

for any of the grounds enumerated in 28 U.S.C. §§ 1915(e)(2)(B)(i) or (ii) constitutes a “strike”

under the Act. Lomax v. Ortiz-Marquez, _U.S._, 140 S.Ct. 1721, 1724 (2020), see also 28 U.S.C.

§ 1915(g).

       This case is dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B) (ii) for failure to

state a claim and this dismissal constitutes a “strike” under 28 U.S.C. § 1915(g).

       A separate order follows.




__2/2/2021______________                       /s/________________________________
Date                                                  RICHARD D. BENNETT
                                               UNITED STATES DISTRICT JUDGE




                                                  4
